Citation Nr: 1542714	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in June 2011.  The RO issued a statement of the case (SOC) in October 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in December 2011.  In July 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran's right ear hearing loss is related to military noise exposure in service. 

2.The Veteran's left ear hearing loss was noted on induction, and is not shown to have permanently increased in severity beyond natural progression during his active service (or as a result of an event or injury therein).  


CONCLUSION OF LAW

Service connection for right and left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b)(2015). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for bilateral hearing loss prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular, June 2010 and May 2012 letters explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2010 and May 2012    letters also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Also, the Veteran was afforded authorized audiological examinations in July 2010, May 2012, and an addendum opinion was obtained in May 2013.  The Board finds these examinations and opinions to be adequate because they were conducted in accordance with the requirements outlined in 38 C.F.R. § 4.85(a), for evaluating hearing impairment for VA purposes.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability. It is thus clear that the examiners had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the July 2010 and May 2012 VA examinations were inadequate.

Finally, the Veteran was provided an opportunity to set forth his contentions during a July 2015 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the July 2015 Video Conference Board hearing, the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Factual Background

The Board notes it has reviewed all of the evidence in the Veteran's record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence), and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service. Specifically, he alleges that he incurred hearing loss in his duties working as a helicopter repairman in the U.S. Army.  He has also been awarded service connection for tinnitus based upon his military occupational specialty.  It is therefore likely, and not in dispute, that he was exposed to noise trauma in service. 





His Service Treatment Records ("STRs") show that an audiometric examination performed during his service entrance examination in June 1968 revealed the following pure tone air conduction thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15

15
LEFT
10
5
0

55


In an August 1969 STR, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5

0
LEFT
20
10
10

40


The Veteran's STRs also include a December 1969 treatment note in which the Veteran was treated for an upper respiratory infection, with bilateral eustacheal tube blockage and no evidence of otitis.  

On June 1970 separation examination, whispered voice test results were 15/15 bilaterally.  The clinical evaluation of the Veteran's ears was normal.  The Veteran reported on separation that his physical condition had not changed during service.   There was no indication of right ear hearing loss.  There is however, an indication that the Veteran had left ear hearing loss upon entrance into the service, as shown by the elevated left ear findings on entrance exam. 

The first mention post service of hearing loss is from a January 2008 private medical record from North Coast Family Medical Groups Inc., which documents the Veteran's complaints of hearing loss.  April 2009 records indicate the Veteran's wife complained that the Veteran had difficulty hearing.  
On examination at the Hearing Health Care of San Marcos, the Veteran sought treatment for his hearing loss.  Gregory W. Hall, MA, examined the Veteran.  The Veteran reported a long-term loss of hearing acuity.  The Veteran stated his wife and daughters had observed a decline in his hearing.  The Veteran recounted three specific histories of noise trauma: military service, construction work and skeet shooting.

On evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
70
80
85
LEFT
20
15
45
80
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 76 percent in the left ear.  The examiner recommended the Veteran be fit for hearing aids.  

April 2010 private medical records from Doctor Richard E. Payne, document Veteran's hearing loss and recommendation that he obtain a hearing aid.  

At the VA Medical Center (VAMC) San Diego, in May 2010, the Veteran complained of bilateral tinnitus and bilateral hearing loss.  The Veteran reported hearing loss for many years, and difficulty hearing his spouse, children and grandchild, as well as difficulty hearing the television and speaking on the telephone.  The Veteran reported noise exposure while working as a crew chief on a helicopter without hearing protection, and working in construction for many years with protection.  He also reported recreational shooting with hearing protection, and work in a carpenter shop with hearing protection. 




In July 2010, the Veteran underwent audiological evaluation by VA.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
65
70
LEFT
15
20
55
60
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

The examiner reviewed the STRs and the claims file.  It was noted that at the initial audio exam in June 1968 the Veteran had left ear moderately severe hearing loss at 4K HZ.  In August 1969, the Veteran had no significant decrease in hearing in either ear, and that at 4K HZ in the left ear there was improvement.   At the separation exam in June 1970, whisper test results were 15/15, and there was no threshold audio exam.  The Veteran complained of difficulty having conversations on the telephone and hearing his grandson speak.   

Veteran was fit with VA issued hearing aids July 2010.  The audiologist opined that the Veteran's current bilateral hearing loss is less likely as not caused by or a result of military noise exposure, as there was no evidence of significant change in hearing while active duty except for improvement at 4K HZ in the left ear and there was no evidence of aggravation of the already documented hearing loss at 4K HZ in the left ear.  With respect to the right ear, the examiner opined that there was no evidence of an onset of hearing loss within a reasonable time post active duty.   
 
December 2011 private treatment records from Hearing Health Care San Marcos, document Gregory W. Hall, MA, opining that based on the audiological report from April 2009, the degree, slope, and configuration of the Veteran's bilateral sensorineural hearing loss is most likely a result of noise trauma exposure from the Veteran's military history.  Of note, the April 2009 report indicates the Veteran reported noise and trauma exposure during service, and post service, specifically during employment in the construction industry and in recreational activities such as skeet and target shooting. 

A May 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
60
65
80
LEFT
15
20
60
70
70

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 36 in the left ear.

The Veteran reported 19 months of service in the Army, with no time spent aboard ship.  He was a crew chief on a helicopter gun ship, worked on turbine engines, and fired mini-guns and M60's, and denied hearing protection use.  He was a right-handed shooter.  The Veteran reported occupational noise exposure from working in construction for 41 years with use of hearing protection and recreational shooting with use of hearing protection. 

An addendum opinion was issued in May 2013, following claims file review.  The VA examiner concluded the Veteran's hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner provided the following rationale:  the Veteran's entrance exam  showed hearing loss in the left ear, with "high tone loss left", and a threshold of 55dB at 4000 Hz in the left ear.  His exit exam showed 15/15 values for spoken testing, bilaterally, but would not be considered strong supportive evidence of normal hearing status at that time, as it was only a screening.  However, the Veteran reported, that "my physical condition has not changed," on his medical assessment for separation.  The examiner found that the pre-existing hearing loss was not aggravated beyond normal progression in military service.  No evidence was submitted demonstrating a complaint of or diagnoses of or treatment for progressive hearing loss until years after his separation from the service.  The examiner noted that there was nothing in the medical or scientific literature that would support the contention for a long delayed onset of hearing loss as a result of noise exposure.  Also, the Veteran reported working for 41 years around construction noise and recreational shooting with the use of hearing protection.   

In addition to the medical evidence of record, the Veteran has submitted a statement from his friend H.J.W.  H.J.W. stated that he flew helicopters with the Veteran during service.  H.J.W. stated that they were exposed to high noise levels, and that he was surprised that the Veteran is able to hear given the amount of noise exposure.   H.J.W. stated that the Veteran was given helmets that were "generally old." 

During a July 2015 video conference, the Veteran reported being exposed to loud noises during service, and related his current hearing loss to his time in service.  He reported not having access to hearing protection.  He also reported that his hearing loss began in the 1970's and that his post service work noise exposure included hearing protection. 

III. Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement). See, Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, the record includes both medical evidence that potentially supports the Veteran's claim and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that potentially supports the Veteran's claim consists of a December 2011 report from Gregory W. Hall, MA, where he opines that the Veteran's hearing loss was most likely a result of noise trauma exposure from the Veteran's military history.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that when evaluating the probative value of a medical opinion, the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Mr. Hall's report and the opinion itself do not reflect that he considered the full extent of the Veteran's medical history, to include his abnormal audiogram  in September 1968 and improvement in 1969, and ultimately no mention of hearing impairment in 1970.  Therefore, the Board finds Mr. Hall's opinion to be based on an incomplete history and of limited probative value.  

At the Video Conference hearing, the Veteran testified that he has suffered from hearing loss since his time in service.  Hearing loss may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").     
Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran himself believes that his current bilateral hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field. The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence, as such question requires medical expertise to determine. Id. 

The Board further finds that there is no credible evidence indicating his bilateral hearing loss was aggravated by or is related to his period of service.  On the VA Form 9, the Veteran stated that he was not given hearing protection during service.   Additionally, the Veteran reported at the hearing that he was not given hearing protection.  However, according to H.J.W., the Veteran was seen during service wearing a helmet, that provided at least limited hearing protection.  Additionally, upon discharge from service, the Veteran reported that he saw no change in his physical condition during his time in service.  However, on the VA Form 9, he stated that his hearing has declined since service.  In light of the foregoing, the Board finds the Veteran's statements concerning the onset of hearing loss made through the course of his claim to be less credible than those made when he was discharged from service, and therefore assigns them no probative weight.

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Rather, the current lay statements are found to lack reliability because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience right ear hearing loss  until years after service, and his left ear hearing loss was not aggravated during service. 

The medical evidence weighing against the Veteran's claim consists of the July 2010 and May 2012 VA examination reports, and the May 2013 addendum report,  wherein the VA examiners reviewed the entire claims file, including the various medical opinions already of record, and opined that the Veteran's bilateral hearing loss was not at least as likely as not related to his service, to include his exposure to noise trauma therein.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board places greater weight on the July 2010 and May 2013 VA examiner's opinions as they were provided by audiologists (who by virtue of training and experience are eminently qualified to offer their opinion); contain a complete description of the hearing loss disability; include rationale for the opinions provided; and reflect familiarity with the clinical data and the Veteran's complete medical history. 

In particular, the VA examiner at the 2010 examination, opined that the Veteran's current bilateral hearing loss is less likely as not caused by or a result of military noise exposure, as there was no evidence of significant change in hearing while active duty except for improvement at 4K HZ in the left ear and there was no evidence of aggravation of the already documented hearing loss at 4K HZ in the left ear.  With respect to the right ear, the examiner opined that there was no evidence of an onset of hearing loss within a reasonable time post active duty.   

In 2013, the VA examiner concluded that the Veteran's hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner referenced the entrance exam which showed hearing loss in the left ear, and the exit exam which documented the Veteran reporting no change in his physical condition.   Hearing loss existed prior to service.  The pre-existing hearing loss was not aggravated beyond normal progression in military service. No evidence was submitted demonstrating a complaint of or diagnoses of or treatment for progressive hearing loss for years after his separation from service.  There is nothing in the medical or scientific literature that would support the contention for a long delayed onset of hearing loss as a result of noise exposure.  The examiner further noted post service noise exposure around construction noise and recreational shooting history.    

With respect to the left ear, as noted above, the Veterans auditory threshold at 4000 Hertz (Hz) was 55 decibels upon entry, and 40 decibels in August 1969. Such findings are consistent with a hearing disability, with thresholds greater than the 40 decibels necessary to be a disability, under 38 C.F.R. § 3.385. 

Having disclosed the presence of a pre-existing disability in his left ear, the Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability. See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b). The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation. See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The most probative evidence does not show aggravation of pre-existing left ear hearing loss.  Also, the audiological findings from the June 1970 separation examination documents the Veteran reporting no physical condition changes, and no significant change in left ear hearing as noted by both VA examiners. Furthermore, both VA examiners specifically found no aggravation.

With respect to the right ear, based on the previously discussed negative indications of a hearing disability in service or within a year after service, the negative findings of the VA examiners, and the lack of credibility as to the chronicity report, the Board finds that the evidence of record does not support finding that right ear hearing loss is related to the veteran's in-service noise exposure.  

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's hearing loss disability of the right and left ears and his service, to include his exposure to noise trauma therein.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


